UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5093



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL NEAL HART,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-05-44)


Submitted: May 18, 2006                          Decided: May 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Douglas Cannon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Samuel Neal Hart pled guilty to possession of ammunition

by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was

sentenced as an armed career criminal to the mandatory minimum term

of 180 months imprisonment pursuant to 18 U.S.C.A. § 924(e) (West

2000 & Supp. 2005).   Hart appeals his sentence, contending that,

under United States v. Booker, 543 U.S. 220 (2005), and Shepard v.

United States, 544 U.S. 13 (2005), the sentence was imposed in

violation of the Fifth and Sixth Amendments.   We affirm.

          Hart’s criminal record included felony convictions for

multiple incidents of breaking and entering and arson committed in

1997; breaking and entering in 2003; and both kidnaping and assault

with a deadly weapon in 2004.     Hart does not dispute that he

qualified for sentencing as an armed career criminal, but asserts

that the sentence is unconstitutional because the indictment did

not charge that he had three qualifying prior convictions committed

on occasions different from one other, and because the necessary

facts were neither proved by the government beyond a reasonable

doubt nor admitted by him.   Hart acknowledges that his arguments

are foreclosed by United States v. Thompson, 421 F.3d 278, 281-83

(4th Cir. 2005) (holding that judicial armed career criminal

designation does not violate Fifth or Sixth Amendment under Booker

or Shepard if “the facts necessary to support the enhancement




                              - 2 -
inhere in the fact of [the] conviction[s]”), cert. denied, 126 S.

Ct. 1463 (2006).

          We therefore conclude that no error occurred and that the

sentence was reasonable.    We affirm the sentence imposed by the

district court.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -